DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Claims 6 and 8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/25/2022.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joo (KR Publication 10-2013-0125600) in view of Yang (U.S. Patent Publication 2019/0123377).
Regarding claims 1 and 2, Joo discloses a method of forming a mesoporous carbon structure comprising: preparing a mesoporous silica structure, mixing the mesoporous silica structure with a carbon precursor, which is a macrocyclic compound, carbonizing the mixture by heating, and removing the silica structure by etching with an acid to form a mesoporous carbon-carbon nanotube nanocomposite, wherein the macrocyclic compound is a metal phthalocyanine, such as a nickel phthalocyanine (Pages 8-10). 
Joo fails to disclose that after etching, the nanocomposite is mixed with molten sulfur to obtain a sulfur-carbon nanocomposite complex, wherein the molten sulfur is layered on a surface of the mesoporous carbon structure and a surface of the carbon nanotube.
 Yang discloses a process of forming a carbon-sulfur complex comprising: mixing template particles and cylindrical carbon material, forming a dispersion of the mixture, spray drying the dispersion, removing the template particles through a heat treatment to form a carbon aggregate, mixing the carbon aggregate with sulfur or sulfur compound powder, heating the mixture until the sulfur is in liquid form, and impregnating the sulfur into the carbon aggregate  (Paragraphs 0051, 0052, 0061, 0068, 0075, 0076), as recited in claim 1 of the present invention.  Yang also discloses that the sulfur is uniformly coated around the carbon aggregate (Paragraph 0077).  It would have been obvious to one of ordinary skill in the art that this means that the surfaces of the carbon aggregate are coated with layers of sulfur.
It would have been obvious to one of ordinary skill in the art, before the effective date of the present invention to have mixed the carbon nanocomposite complex of Joo with a molten sulfur to form a carbon-sulfur complex because Yang teaches that sulfur is commonly mixed with carbon aggregates to be used in an electrode of a lithium sulfur battery, which prevents lithium polysulfide elution in the battery.
5.	Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joo (KR Publication 10-2013-0125600) in view of Yang (U.S. Patent Publication 2019/0123377) as applied to claims 1 and 2 above, and further in view of Oh (U.S. Patent Publication 2014/0255786).
The teachings of Joo have been discussed in paragraph 4 above.  Joo also teaches that the heating is performed at a temperature of 600-1500 degrees Celsius (Page 10, top paragraph), as recited in claim 4 of the present invention.  As to claim 5, Joo teaches that the silica is present in an amount of 50 to 300 parts by weight based on 100 parts by weight of the carbon precursor (Page 9).
Joo fails to disclose that the metal used in the metal phthalocyanine is cobalt, and that the heating is performed for 4-6 hours.
Oh discloses a process of forming a carbon-sulfur composite material comprising: mixing silica mold particles with a metal phthalocyanine material, heat treating the mixed material, and removing the mold particles by etching, wherein the heating is performed at temperature of 400-1200 degrees Celsius for 1-24 hours and the metal phthalocyanine material can include a metal chosen from Co, Ni, Fe, etc. (Paragraphs 0021-0022, 0027 and 0029), as recited in claims 3 and 4 of the present invention.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention that the metal used in the carbon material of Joo could be cobalt because Oh teaches that cobalt is a common alternative metal to nickel for a metal phthalocyanine material.  It also would have been obvious to one of ordinary skill in the art to have performed the heating step of Joo for 4-6 hours because Oh teaches that this amount of time allows for the carbon material to fully enter into the mold structure to form a desired carbon structure.  
Response to Arguments
6.	Applicant’s arguments, filed 6/9/2022, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, due to the amendments made to the claims, a new ground(s) of rejection is made in view of a newly found prior art reference.
	Applicants argue that Joo fails to teach mixing molten sulfur with the mesoporous carbon structure, or that the sulfur is layered on a surface of the carbon structure and carbon nanotube.  The reference, Yang, is now combined with Joo to teach a method of mixing a porous carbon aggregate with sulfur to form a carbon-sulfur complex.  Yang also teaches that the sulfur coats the carbon aggregate.  If this technique were used with the mesoporous carbon-carbon nanotube nanocomposite of Joo, the sulfur would form a layer on the surface of the mesoporous carbon and the carbon nanotube.  Thus, the combination of Joo and Yang teach every limitation of claim 1 of the present invention.
	Applicants also argue that Joo and Oh fail to teach improved battery characteristics, such as improved capacity and improved charge and discharge capacity, and that pores and nitrogen adsorption are reduced by the layers of sulfur.  As discussed above, using the technique of Yang to add a layer of sulfur to the surface of the carbon aggregate would result in the surface of the mesoporous carbon-carbon nanotube nanocomposite of Joo to be covered, thus filling pores and reducing nitrogen adsorption.  Yang also teaches that the process of coating the pores of the carbon aggregate with sulfur improves the charge/discharge capacity of the battery.  Although Yang only shows an initial capacity around 1000 mAh/g, this would be higher if the sulfur was coated on the structure of Joo due to the plurality of mesopores and the carbon nanotubes, which are not present in Yang.
Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY L RAYMOND whose telephone number is (571)272-6545. The examiner can normally be reached Monday-Friday 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRITTANY L. RAYMOND
Examiner
Art Unit 1722



/BRITTANY L RAYMOND/Primary Examiner, Art Unit 1722